DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 should depend on claim 6 (not claim 46).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 2019/0069312) in view of Li et al (US 2018/0263029).
As to claim 1, Oh et al teaches a data sending method (figure 16), wherein the method comprises:
sensing, by a communications device, a carrier located in a first unlicensed frequency band, wherein the first unlicensed frequency band comprises at least one carrier (element 1600 and paragraph 254); and
sending, by the communications device, data on a carrier whose channel state is sensed to be idle (element 1610 and paragraph 254).

As to claim 11, the claim is an apparatus claim of claim 1; therefore, the claim is interpreted and rejected as set forth as claim 1.
Claims 2, 10, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable
over Oh et al in and Li et al view of Shimomura et al (US 2017/0223742).
As to claim 2, Oh et al teaches a method according to claim 1, Oh et al fails to teach further the sensing, by a communications device, a carrier located in a first unlicensed frequency band comprises: sensing, by the communications device, a 
As to claim 10, Shimomura et al teaches the method according to claim 1, wherein when at least two carriers exist in the first unlicensed frequency band, all the carriers in the first unlicensed frequency band have same bandwidths, or have at least two bandwidths; and when at least two carriers exist in the second unlicensed frequency band, all the carriers in the second unlicensed frequency band have same bandwidths, or have at least two bandwidths (figure 2, sub-band 1,2).
As to claims 12, 20, recite limitations substantially similar to the claims 1 -2. Therefore, these claims were rejected for similar reasons as stated above.
9.    Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable
over Oh et al, Li et al Shimomura et al (US 2017/0223742) in view of Srinivasan (US 9.154.371).
.
	Allowable Subject Matter
10.    Claims 3 -8, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 3, 4, 13, 14, the prior arts fails to teach further comprising the following steps: SI. randomly selecting an integer N within a pre-specified non-negative integer range, and setting an initial value of a counter to N; S2. continuously sensing until the sensed carrier is sensed to be idle within the first preset duration; S3, determining whether a count value of the counter is greater than 0; if the count value of the counter is greater than 0, performing S4; and if the count value of the counter is equal to 0, determining that the channel state of the sensed carrier is idle; and S4. continuing to sense the sensed carrier within second preset duration, if the sensed 
	Dependent claims 5-8, 14-18 are objected for the same reason.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	August 3, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642